9/7/2020            Case: 1:20-cv-05264 Recreational
                                        Document        #: 4-8Illinois
                                                     cannabis:    Filed:     09/08/20
                                                                       strives              Page
                                                                               for social equity     1 of 2Venture
                                                                                                 - Marijuana PageID #:100




           LEGAL

           Recreational cannabis: Illinois strives for social equity
           Only a limited number of new licenses will be granted in 2020                                       By Jonathan Sherman, Brian
           On January 1, 2020, Illinois became the 11th state to legalize the recreational use of              Crump and Madison Schmid
           cannabis. According to the Chicago Sun-Times, more than 495,000 transactions occurred               February 10, 2020
           in the first 12 days of recreational sales, resulting in nearly $20 million in sales. With such a
           positive reaction to the new, emerging market, many entrepreneurs will try to enter the
           industry by applying for one or more licenses to grow, sell or transport cannabis, or to
           produce cannabis-infused products.+




           Abraham Lincoln statue in front of the Illinois State Capital Building in Springfield, Illinois
                                                                                                                      EXHIBIT 8
https://www.marijuanaventure.com/recreational-cannabis-illinois-strives-for-social-equity/                                                  1/2
9/7/2020            Case: 1:20-cv-05264 Recreational
                                        Document        #: 4-8Illinois
                                                     cannabis:    Filed:     09/08/20
                                                                       strives              Page
                                                                               for social equity     2 of 2Venture
                                                                                                 - Marijuana PageID #:101
           However, only 75 new dispensary licenses, 40 infuser licenses and 40 craft grower licenses
           will be issued in the first round of applications in 2020. Prospective licensees, ranging from
           individuals to large multi-state corporations, will submit thousands of applications for those
           licenses. Given the limited supply of licenses, applicants can expect to face strong
           competition and intense scrutiny by regulators. In addition, the application process itself is
           extensive, requiring each applicant to submit a wide range of information about principal
           officers, employee training procedures, environmental considerations, proposed locations,
           security plans and more. But the most unique component of the application process is the
           state’s explicit focus on diversity and social justice in its decision-making process.

             This article originally appeared in the March 2020 issue of Marijuana Venture, © 2020 Marijuana
             Venture.

           The Illinois Legislature recognized that in the past, a significant portion of its residents were
           disproportionately affected by laws criminalizing the possession and use of cannabis. When
           the decision was made to legalize cannabis for recreational use, legislators designed the
           law in a way that was intended to benefit those who were adversely affected by prior laws.
           As part of the application process, applicants are required to submit a diversity plan
           designed to promote equal opportunities among their employees. Applicants must also
           provide a community reinvestment plan that highlights how the business would use its
           profits to build and support its community. Applicants that qualify as “social equity
           applicants” receive a significant advantage over those applicants who do not.

           The dispensary application, for example, is based on a 250-point scoring system with
           several components, with each component allocated a certain number of points. Of the
           available points, 50 points are awarded to for those qualifying as a social equity applicant.
           To qualify for this status, an applicant must meet at least one of three qualifications: (a) an
           entity that is at least 51% owned and controlled by one or more individuals who have lived
           in a “disproportionally impacted area” for five of the last 10 years; (b) an entity that is at
           least 51% owned and controlled by one or more individuals that have been arrested for, or
           convicted of, any offense that became eligible for expungement under the new law; or (c)
           an entity that has 10 or more full-time employees, at least 51% of which meet one of the
           first two criteria.
           (Most states’ social equity programs are based on race. In Illinois, however, race is not
           technically considered as part of social equity status, but practically speaking, the
           designated “disproportionally impacted areas” largely cover communities of color as those
           historically have been the most adversely impacted by prior laws. That said, anyone that
           can prove they lived in any of these designated areas can qualify regardless of race.)
           The new law offers significant financial benefits exclusively for social equity applicants,
           including reduced application and license fees and exclusive access to low-interest loan
           programs. These financial benefits are intended to reduce barriers of entry and make
           capital available to applicants who may otherwise not have the financial resources to break
           into the cannabis market. The Department of Financial and Professional Regulation
           reported that approximately 600 of the 700 applications submitted for new dispensary
           licenses self-identified as social equity applicants.

           Though the legalization of cannabis has gained traction nationally, states across the country
           have been criticized for creating programs that allow big business to profit from the sale of
           cannabis products while creating barriers for people and communities that were adversely
           affected by prior laws. In response, Illinois Governor J.B. Pritzker and legislative leaders
           addressed these concerns by championing legislation that incorporates social goals and
           benefits, provides for expungement of an estimated 770,000 criminal records related to
           cannabis offenses and supports economic development, violence prevention services and
           youth development efforts through the Restore, Reinvest and Renew Program (R3).
           With one of the most socially progressive programs in the country, Illinois now has a holistic
           program that seeks to correct past injustices while promoting diversity and opportunity in
           the growing cannabis marketplace.


           Jonathan D. Sherman is a trusted legal advisor in the cannabis law group at Chicago-based
           firm Much Shelist. He has more than 30 years of experience as a business attorney and
           litigator, counseling publicly traded and privately owned companies in numerous industries.

           Brian J. Crump, also from Much’s cannabis law group, advises clients on business, venture
           and financing transactions while spending significant time working with startup and early-
           stage companies and draws on his background in finance, management and real estate.


                                                                                                                EXHIBIT 8
https://www.marijuanaventure.com/recreational-cannabis-illinois-strives-for-social-equity/                                  2/2
